UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD TIBERIO ARMSTRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00186-NCT-1)


Submitted:   December 7, 2010             Decided:   December 30, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY JOHNSON BLACKMON LEE & LAWSON, LLP,
Greensboro, North Carolina, for Appellant.        Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald   Tiberio    Armstrong    appeals     his   conviction     and

120-month sentence imposed by the district court following a

guilty plea to conspiracy to distribute fifty grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a), (b)(1)(A), and

846 (2006).       Armstrong’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that, in

his opinion, there are no meritorious issues for appeal, but

questioning       whether      Armstrong’s     guilty     plea    was    valid   and

whether the sentence imposed was unreasonable.                     Armstrong has

filed pro se supplemental briefs claiming that his confession

was coerced in that police promised not to charge him with a

drug offense in exchange for his full confession and cooperation

against other co-conspirators, and that the Fair Sentencing Act

of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010), reduced the

mandatory minimum sentence to which he was subject.                     We affirm.

               Because Armstrong did not move in the district court

to withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.            United States v. Martinez, 277 F.3d

517,     525    (4th    Cir.     2002).       “To   establish      plain      error,

[Armstrong] must show that an error occurred, that the error was

plain,    and    that   the    error   affected     his   substantial       rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Our review of the record leads us to conclude that the district

                                          2
court substantially complied with Rule 11, and that Armstrong’s

guilty plea was knowing and voluntary.

              We   also   conclude    that      Armstrong’s     sentence   is   both

procedurally and substantively reasonable.                  We review a sentence

for abuse of discretion.            Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the    district     court    committed       no    significant   procedural

error.       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).        Significant     procedural         errors   include   “‘failing    to

calculate (or improperly calculating) the Guidelines range’” or

“‘failing to consider the § 3553(a) factors.’”                   United States v.

Carter, 564 F.3d 325, 329 (4th Cir. 2009) (quoting Gall, 552

U.S. at 51.).        We then consider the substantive reasonableness

of   the     sentence,     taking    into       account   the   totality   of   the

circumstances.       Id.     “A statutorily required sentence . . . is

per se reasonable.”         United States v. Farrior, 535 F.3d 210, 224

(4th Cir. 2008).          We have reviewed the record and conclude that

the district court did not abuse its discretion in sentencing

Armstrong, and that the sentence he received is reasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We have considered the claims asserted in Armstrong’s

pro se supplemental briefs and conclude they are without merit.

We therefore affirm the district court’s judgment.                      This court

                                            3
requires that counsel inform Armstrong in writing of his right

to petition the Supreme Court of the United States for further

review.     If Armstrong requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Armstrong.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         4